NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 4/27/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the 35 USC 112(d)/fourth paragraph rejections set forth in the previous office action. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-72 directed to a clinically effective device non-elected without traverse.  Accordingly, claims 21-72 are cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Korbin Blunck on 8/11/2022.
The application has been amended as follows: 
Cancel claims 21-72.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “Use of a multi-electrode radiofrequency balloon catheter to treat a plurality of patients for paroxysmal atrial fibrillation, comprising: delivering the multi-electrode radiofrequency balloon catheter having a plurality of electrodes for radiofrequency ablation and a diagnostic catheter to one or more targeted pulmonary veins; ablating tissue of the one or more targeted pulmonary veins with one or more of the plurality of the electrodes of the multi-electrode radiofrequency balloon catheter; diagnosing isolation of the one or more targeted pulmonary veins using the diagnostic catheter; and achieving a predetermined clinical effectiveness and an acute effectiveness in the isolation of the one or more targeted pulmonary veins, during and approximately 3 months after the ablating step with the multi-electrode radiofrequency balloon catheter and the diagnosing step using the diagnostic catheter; wherein the acute effectiveness comprises a safety rate that includes complication rates of approximately 10% or less and is defined by incidence of asymptomatic cerebral embolic lesions at a discharge magnetic resonance imaging (MRI).”
The closest prior art is regarded as Honarbakhsh et al. (Radiofrequency balloon catheter ablation for paroxysmal atrial fibrillation, RADIANCE STUDY-a UK experience, previously cited).  Honarbakhsh et al. disclose using a multi-electrode RF balloon catheter to ablate one or more targeted pulmonary veins, diagnosing isolation of the pulmonary veins, achieving a predetermined clinical effectiveness and an acute effectiveness in the isolation, where the acute effectiveness comprises a safety rate that includes complication rates of 10% or less and is defined by the incidence of asymptomatic cerebral embolic lesions at a post-ablation MRI.  Honarbakhsh et al. fail to specifically disclose the post-ablation MRI to be a “discharge MRI” (see Applicant’s arguments on Pg. 21 of the Remarks on 4/22/2022 and Interview Summary of 4/27/2022). 
Claims 1-18 & 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794